DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims
Please replace claims as following: 
Claim 19 (Currently Amended) An electronic device comprising:
a plurality of sensors; 
a communication device; and 
7Docket 2060-5813a controller configured to: 
activate at least one inactive sensor among the plurality of sensors when a current total security level score is less than a preset security level score required by a target service or a target external device; 

calculate the total security level score using the at least one authentication information; 
determine whether the target service or the target external device is accessible based on the total security level score; and 
in response to authentication errors that occur a predetermined number of times or more when an image captured by a camera does not coincide with a prestored image, cause the communication device to transmit the image to a predetermined external device, 
when a first sensor and a second sensor among the plurality of sensors are activated, calculate the total security level score based on a first security level score corresponding to first authentication information based on a sensing signal of the first sensor and a second security level score corresponding to second authentication information based on a sensing signal of the second sensor, 
based on a determination that a first time lapse has occurred after generating the first authentication information, invalidate the first security level score from a total security level score, and deactivate the first sensor, 
recalculate the total security level score based on a third security level score corresponding to third authentication information based on a sensing signal of the third sensor, and 


Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an electronic device including: an input unit provided with buttons; a plurality of sensors; and a controller configured to activate at least some of the plurality of sensors based on a received activation signal, generate authentication information based on at least one of the activated sensors, calculate a final security level score based on a security level score corresponding to the at least one authentication information, and determine whether a target service or a target external device is accessible, based on the calculated final security level score.

The closest prior art, as previously recited, are Du et al. (US 2015/0242605 A1), Chen et al. (US 2015/0310444 A1) and Kakiuchi et al. (US 2007/0288748 A1) in which, Du disclose a mobile device may perform continuous authentication with an authenticating entity. The mobile device may include a set of biometric and non-biometric sensors and a processor. The processor may be configured to receive sensor data from the set of sensors, form authentication information from the received sensor data, and continuously update the authentication information; and in which Chen teaches an adaptive biometric authentication system may include a user identity reference module that is configured to maintain user identification items stored in 



: activate at least one of the plurality of sensors based on a received activation signal; generate at least one authentication information based on sensing performed by the activated at least one sensor; calculate a total security level score based on a security level score corresponding to the at least one authentication information; determine whether a target service or a target external device is accessible based on the total security level score; and in response to authentication errors that occur a predetermined number of times or more when an image captured by a camera among the plurality of sensors does not coincide with a prestored image, cause the communication device to transmit the image to a predetermined external device, when a first sensor and a second sensor among the plurality of sensors are activated, calculate the total security level score based on a first security level score corresponding to first authentication information based on a sensing signal of the first sensor and a second security level score corresponding to second authentication information based on a sensing signal of the second sensor, based on a determination that a first time lapse has occurred after generating the first authentication information, invalidate the first security level score from the total security level score, and deactivate the first sensor, 2Docket 2060-5813recalculate the total security level score based on a third security level score corresponding to third authentication information based on a sensing signal of a third sensor, and based on a determination that a second time lapse has occurred after generating the second authentication information, invalidate the second security level score from the total security level score, and deactivate the second sensor; and in which none of the cited prior art teaches or suggest the steps of Claim 19: activate at least one inactive sensor among the plurality of sensors when a current total security level score is less than a preset security level score required by a target service or a target external device; generate at least one authentication information based on sensing performed by the activated at least one sensor; calculate the total security level score using the at least one authentication information; determine whether the target service or the target external device is accessible based on the total security level score; and in response to authentication errors that occur a predetermined number of times or more when an image captured by the camera does not coincide with a prestored image, cause the communication device to transmit the image to a predetermined external device, when a first sensor and a second sensor among the plurality of sensors are activated, calculate the total security level score based on a first security level score corresponding to first authentication information based on a sensing signal of the first sensor and a second security level score corresponding to second authentication information based on a sensing signal of the second sensor, based on a determination that a first time lapse has occurred after generating the first authentication information, invalidate the first security level score from a total security level score, and deactivate the first sensor, recalculate the total security level score based on a third security level score corresponding to third authentication information based on a sensing signal of the third sensor, and based on a determination that a second time lapse has occurred after generating the second authentication information, invalidate the second security level score from the total security level score, and deactivate the second sensor.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARI L SCHMIDT/Primary Examiner, Art Unit 2439